— Judgment unanimously affirmed. Memorandum: The record at the suppression hearing supports the court’s finding that the police had probable cause to arrest defendant without the necessity of a warrant. Thus, defendant’s motion to suppress was properly denied (CPL 140.10 [1] [b]; People v Lombardi, 18 AD2d 177, affd 13 NY2d 1014).
We find no merit to defendant’s contention that the pretrial identification procedure was unduly suggestive (see, People v Love, 57 NY2d 1023, 1024; People v Brnja, 50 NY2d 366, 372; People v Smith, 38 NY2d 882; People v Blake, 35 NY2d 331, 336-337; People v Smith, 109 AD2d 1096, 1097-1098; People v Johnson, 102 AD2d 616, 627). From our review of the record, the evidence, although circumstantial, was legally sufficient to convict defendant of all charges. (Appeal from judgment of Niagara County Court, Hannigan, J. — burglary, third degree, and other offenses.) Present — Callahan, J. P., Denman, Boomer, Green and Balio, JJ.